Title: Thomas Jefferson to Arthur S. Brockenbrough, 27 June 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Sir
            Monticello June 27. 19.
          
          Your letter of the 7th was recieved in due time. mr Perry is entitled to what we agreed to, not to what he proposed. we agreed that Genl Cocke’s bargain with Whately should be ours. that was that he was to find all and do all for 11¼ D. but there were some little modifications which I thought made it equivalent to 11½ D. and so I mentioned to mr Perry, but I do not certainly recollect that he agreed to it. the terms named to Messrs Carter & Philips were expressly 11½ D. and they can have no more right to refer to what we give mr Perry this year than to the 15.D. we gave Brown & him the last year. however these captious exactions on the one part should be answered by rigorous restrictions on our part. therefore I would not engage another brick with them beyond the number you have positively and explicitly bound yourself to. in Perry’s case a single pavilion only is engaged without dormitories or any thing else. you know what you have engaged to Carter & Phillips. the Philadelphia workmen, now probably arrived at Richmond are contented with our price, and their number can be augmented to any amount. it is not our interest or duty to break our workmen. we could have had them from Philadelphia at lower prices, but considering the agreement between Genl Cocke & Whately as evidence that 11½ D. was a fair living price, I fixed it at that with in the letter to Carter & Philips and with the Philadelphia undertakers. reserve every thing therefore not positively engaged for the Philadelphia workmen, that we may establish perfect uniformity for the future. will it not be necessary for you to be here the first days of their arrival to put them under way? it would be attended with the further advantage of your recieving from me the plans of the Eastern range of Pavilions which I have now prepared and which may need explanation before I leave home for Bedford which will be on the 6th or 7th of July. I wish much to see them all at work before I go. your presence may be necessary to fix on the spot for making their brick.   you will be best able to decide whether we had better do the pipe boring ourselves or engage a workman. the two staircases in No 2. of the West range, is I know a very exceptionable thing. but the changes proposed to avoid it appear to me to produce greater disadvantages. I am afraid of great difficulties in the article of lumber. I salute you with great esteem and respect.
          
            Th: Jefferson
          
        